Citation Nr: 1217620	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-22 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to a compensable rating for left forearm scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1972.

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston, Texas.   A May 2005 rating decision denied entitlement to service connection for hypertension; an April 2007 rating decision, in pertinent part, denied entitlement to service connection for tinnitus; and, a February 2010 rating decision denied a compensable rating for the left forearm scar.  The Veteran perfected separate appeals of those determinations.

A September 2005 rating decision granted entitlement to service connection for left forearm scar with a noncompensable rating, and denied entitlement to service connection for benign prostatic hypertrophy, hepatitis-C, and, diabetes mellitus due to Agent Orange (AO) exposure.  The Veteran appealed the initial scar rating and the other determinations, and a Statement of the Case (SOC) was issued in November 2006.  The Veteran did not appeal and those matters are not currently before the Board.  See 38 C.F.R. § 20.200 (2011).

The Veteran testified at a Travel Board hearing in March 2012 before the undersigned Veterans Law Judge.  He also testified at a local RO hearing before a decision review officer (DRO) in July 2011.  Transcripts of the testimony at both hearings are associated with the claims file and have been reviewed.


FINDINGS OF FACT

1.  On March 16, 2012, prior to the promulgation of a decision in the appeals, the Veteran notified the Board that he withdrew his appeal of the issue of entitlement to service connection for bilateral hearing loss.

2.  A preponderance of the evidence shows tinnitus did not have its clinical onset in service, and it is not otherwise related to active service.

3.  A preponderance of the evidence shows hypertension did not have its clinical onset in service or within the first post service year, and it is not otherwise related to active service.

4.  The Veteran's left forearm scar residual does not manifest with active symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Tinnitus was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

3.  Hypertension was not incurred in or aggravated by active service, and neither may it be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

4.  The criteria for the assignment of a compensable disability rating for residuals of scar, left forearm, have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107(b); 38 C.F.R. § 4.118 , Diagnostic Code (DC) 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met. There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the April 2007 and February 2010 rating decisions, VA notified the Veteran in September 2006 and September 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event service connection is granted.  The Board finds the September 2006 and September 2009 RO letters were both fully time- and content-compliant.  See 38 C.F.R. § 3.159(b); see also Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds VA complied with the VCAA notice requirements as concerns the tinnitus and increased rating claims.

Prior to issuance of the May 2006 rating decision, a February 2006 RO letter provided VCAA notice to the Veteran after he claimed entitlement to service connection for hypertension, but the letter did not inform the Veteran how disability ratings and effective dates are assigned in the event service connection is granted.  That was the only content deficiency of the letter.  See id.  The Board, however, finds the omission did not prejudice the Veteran.  First, neither the Veteran nor his representative has asserted any specific prejudice from the omission.  See Shinseki v. Sanders, 556 U.S. 396, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009).  Second, the RO included that information in the cover letter of the SOC.  Third, and finally, in the decision below, the Board denies the claim.  Thus, any issue related to the assignment of an initial rating or effective date is rendered moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In light of these factors, the Board finds substantial compliance with the VCAA notice requirements as they relate to the hypertension claim.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Board notes that an etiological opinion has not been obtained for the Veteran's claims.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there are current diagnoses of hypertension, there is no true indication that hypertension is associated with service.  There is no evidence of hypertension in service or within the first post-service year.  In view of the absence of findings of hypertension in service and the first suggestion of pertinent disability after active duty, relating hypertension to service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim." 38 U.S.C.A. 5103A(a)(2).   The Board is satisfied that the duties to notify and assist have been met.

Further, neither the Veteran nor his representative asserts VA failed to assist the Veteran with the development of either of  his claims.  The Veteran was provided a reasonable opportunity to participate in the decision on his claims via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Withdrawal of Appeals

Applicable Law and Regulations

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Analysis

In the present case, at the Board hearing, the Veteran withdrew his perfected appeal of entitlement to service connection for bilateral hearing loss.  See Board  Transcript, p. 2.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


Service Connection Claims

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) .

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension  or certain diseases of the central nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).


Analysis

Tinnitus

The Veteran asserts that his tinnitus had its onset during his active service.  Service treatment records note the Veteran's complaints of and treatment for ear pain or ear aches in March 1969, and March and June 1972, and the diagnostic impression was otitis media.  The related entries did not note any complaints of ringing of the ears.  The Veteran did not indicate any history of hearing loss or ringing in the ears on his October 1972 Report of Medical History for his physical examination at separation.  The October 1972 Report Of Medical Examination For Separation reflects the Veteran's ears were assessed as normal, and audiometrics revealed the Veteran to have normal hearing on separation from active service.

The October 2006 audio examination report reflects the Veteran reported his tinnitus was intermittent, and its onset was two years prior to the examination.  At the DRO hearing, however, the Veteran testified that he had ringing in his ears when he was in service.  The Veteran associated his claimed tinnitus with his exposure to aircraft noise while working on or near the flight line and in hangars.  He conceded, however, that he wore ear protection during active service, but asserted the ear muff-type protectors issued him did not protect his ears from the noise to which he was exposed.

The Veteran testified at the hearings that he did not complain earlier because he did not know or understand what the term, "tinnitus," meant.  In assessing and weighing the evidence, however, the Board rejects that assertions as the Veteran clearly was able to describe a ringing-type sensation.

The audiology examination report also notes the Veteran had post-service noise exposure in the form of working at an industrial plant and as a truck driver.  He was also exposed to the noise of leaf blowers.  The audiology examination report reflects the Veteran manifested a mild high frequency hearing loss that did not meet the minimum criteria for VA disability purposes.  See 38 C.F.R. § 3.385.  The examiner opined that it was not at least as likely as not that either the Veteran's mild hearing loss or his tinnitus had its onset in active service; but, instead, they were most likely related to his post-service noise exposure.

At the Board hearing the Veteran testified he worked at a steel mill as an overhead crane operator, and he wore hearing protection at all times.  There is no objective clinical or diagnostic test that can diagnose tinnitus, and the diagnosis is based on the claimant's subjective report.  A claimant's lay assertions of a disorder may not be summarily rejected solely because there is no contemporaneous medical documentation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran concedes he wore ear muff-type hearing protection during his active service.  As already set forth, his hearing was normal when he separated from active service.  The undersigned finds the Veteran's hearing testimony on the approximate time of the onset of his tinnitus was equivocal.  The Board's review of the DRO hearing transcript of his testimony reveals it was also similarly vague at that hearing.  Thus, after assessing the totality of the evidence, the Board finds the Veteran's assertions that he experienced tinnitus in service inconsistent with other statements of record.  Prior to the rating action denying the claim, the Veteran told the VA examiner that tinnitus was of recent onset, many years after service.  In light of these factors, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).  The benefit sought on appeal is denied.

Hypertension

Service treatment records do not contain any notations where the Veteran complained of high blood pressure or that he was treated for the disorder.  His October 1972 Report of Medical History for his examination at separation reflects he denied any prior history of high blood pressure.  The October 1972 Report Of Medical Examination For Separation reflects his blood pressure reading was 112/74, and his chest x-ray was normal.  The examination report also reflects the Veteran's heart and vascular areas were assessed as normal.  The Veteran was deemed physically fit for separation from active service.

As was the case with his assertions of tinnitus, the Veteran's testimony at both hearings was vague and uncertain on the approximate date of the onset of his hypertension, to include whether it manifested within one year of his separation from active service.  See Board Transcript, pp. 11-12; RO Transcript, p. 11.  The Veteran indicated he may have been diagnosed with or told he had hypertension in his mid-twenties.  This was nearly 50 years earlier, and the Veteran was not detailed in his recollection.  Service records reflect he was born in 1949, which means the Veteran was 23 years of age when he separated from active service in 1972.  Interpreting "mid-twenties" to mean 23-27, it is not clear even from his testimony that hypertension was present in service or within one year after he separated from active service.  The Board finds the testimony unreliable.  In any event, the documented evidence shows hypertension was present a number of years after his active service.  The private treatment records note the Veteran's treatment for hypertension, but there is no entry in those records that indicate the disorder is causally related in any way to his active service.

The Board notes the Veteran's hearing testimony that asserts for the first time that he is entitled to service connection for his hypertension because he was exposed to Agent Orange during his service in Thailand.  The Veteran made no claim of having set foot in Vietnam.  Instead, he asserted he worked on the hydraulic systems, including the landing gear, of C-130 aircraft that hauled Agent Orange out of Vietnam into Thailand.  Transcript, p. 13.  The Board interprets the Veteran's testimony to assert that there may have been Agent Orange residue on those sections of the C-130 aircraft.  

The Board finds the Veteran's assertion speculative at best.  It is not clear how he would have known that the residue was a herbicide or even if the aircraft had herbicides aboard.  He makes no assertion of having touched or otherwise handled containers that he in fact knew contained Agent Orange.  Even if he was exposed, which does not seem likely, hypertension is not among the diseases that are deemed associated with Agent Orange exposure.  See 38 C.F.R. § 3.309(e).  In fact, the Secretary has specifically determined that the available scientific evidence does not warrant presumptive service connection for circulatory disorders, to include hypertension, due to herbicide exposure.  See 75 Fed. Reg. 32,540, 32,541 (June 8, 2010).  There is no competent evidence linking the Veteran's hypertension to active duty.  

Hence, the Board is constrained to find the preponderance of the evidence is against the Veteran's claim on both a presumptive and direct basis.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a) and (e).  The benefit sought on appeal is denied.

Increased Rating Claim

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath, 1 Vet. App. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Analysis

Historically, service treatment records note the Veteran sustained a five centimeter (cm) superficial scar in July 1971 which was sutured.  A September 2005 rating decision granted service connection for the residual with a noncompensable rating, effective in April 2005.

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118 , were amended effective October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, as noted in the Introduction of this decision, the Veteran did not perfect his appeal of the initial rating in 2005.  Thus, this appeal does not involve an initial rating.  VA received the Veteran's current claim for an increased rating in September 2009.  Therefore, the Veteran's claim will be decided under the current schedular criteria.

The February 2010 rating decision reflects the Veteran's left forearm scar is rated under DC 7805, which rates scars other than those of the head, face, or neck; or, those other than deep scars on areas other than the head, face, or neck.  DC 7805 instructs that the scar will be rated under DC 7800, 7801, 7802, and/or 7804, as indicated by the evidence.  See 38 C.F.R. § 4.118.  The current criteria provide that one or two scars that are unstable or painful warrants a 10 percent rating.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).

The February 2010 examination report reflects the Veteran reported his left arm and shoulder hurt, and that his reported pain was caused by his scar residual.  Physical examination revealed no evidence of any burn scars.  Examination of the left forearm revealed a linear scar that measured 3 cm by 0.1 cm.  The scar was not painful on examination, and there was no skin breakdown.  The examiner noted the scar was superficial with no underlying tissue damage.  Inflammation and edema were absent, and there was no keloid formation.  The scar was not disfiguring, and it did not limit the Veteran's motion.  The examiner noted there was no functional limitation due to the scar.

The objective findings on clinical examination show the Veteran's left forearm scar more nearly approximates the assigned noncompensable rating, as the examiner noted the scar was neither unstable nor painful on examination.  38 C.F.R. §§ 4.7, 4.118, DC 7804.

In his April 2010 notice of disagreement, the Veteran asserted the examination did not reveal the accurate severity of his left forearm scar, as the examination lasted only a matter of minutes, and the examiner did not address the Veteran's complaints of pain.  The Board finds the Veteran's assertions are contrary to the evidence of record and rejects them.  First, the adequacy of an examination by a trained medical professional is not determined by its length.  Second, the examination report notes the Veteran's complaints of pain, not only in his left forearm, but his shoulder as well.  The scar was measured and the examination report includes detailed information about its status.  The examination appears adequate for rating purposes.  While the Veteran may disagree, he is not shown to possess the medical expertise to evaluate skin disorders.  The examiner's findings are objective and made by someone without a financial interest in the scar's status.  It is also consistent with other evidence of record and more convincing than the Veteran's contentions.  At the Board hearing, when the Veteran was asked if the scar felt tender when it was pressed, he responded, "Yeah, yeah, yeah, right, when you press against it, yeah."  Board Transcript, p. 8.

The Board finds the Veteran's testimony insufficiently reliable to contradict the objective findings at the February 2010 examination, or to trigger to another examination.  See 38 C.F.R. §§ 4.2, 4.6.  The examiner clearly noted that the scar was not painful on examination.  The evidence of record reveals a history of an asymptomatic scar, as noted in the June 2005 VA examination report.  After the Veteran conceded his scar did not meet the criteria for a rating as a non-linear superficial scar at least 929 square cm in area, the only reason he asserted why he was entitled to a higher rating was because he did not have the scar when he entered active service, and he has it currently.  Board Transcript, p. 9.  Although that is a fact, a disability is evaluated on the basis of the current severity of its symptomatology and functional impairment, not the mere fact of its existence.  See 38 C.F.R. § 4.1.

The Board finds there simply is no evidence that the left forearm scar meets or approximates a compensable rating.  38 C.F.R. § 4.31.  As just indicated, the Board has also considered the other scar criteria, but the evidence of record shows the Veteran's scar is not deep or unstable, and it is not located on the head, face or neck.  Further, the examiner noted there was no functional limitation due to the scar.  In light of these factors, the Board finds the preponderance of the evidence shows the Veteran's left forearm scar continues to more nearly approximate a noncompensable rating.  38 C.F.R. §§ 4.1-2, 4.6-7, 4.10, 4.31, 4.118, DC 7805.  The Board finds no factual basis for a staged rating for any part of the rating period, as the evidence shows the left forearm scar to have been stable throughout the entire current rating period.  Hart, 21 Vet. App. 505.  The benefit sought on appeal is denied.

The Board acknowledges the Veteran's hearing testimony to the effect that he had an itchy feeling in his arm and did not have the same strength in the left arm as the right.  See Transcript, p. 7.  The Board notes the June 2005 VA examination report reflects the Veteran is diagnosed with bilateral carpal tunnel syndrome, status post-surgery on the right.  It also reflects that the examiner at that examination opined the Veteran's reported left-hand weakness was most likely due to his carpal tunnel syndrome.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER


The appeal of the issue of entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to a compensable rating for left forearm scar is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


